Citation Nr: 0321238	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease as secondary to service connected malaria.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm, currently evaluated as 
30 percent disabling. 

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left wrist, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 2000 and 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the benefits sought.  The veteran and his representative 
appeared via a videoconference before the undersigned Acting 
Veterans Law Judge at a hearing at the RO in March 2003.

The Board observes that the substantive appeal pertaining to 
the claim for coronary artery disease has recently been 
received into the claims file, thereby perfecting the appeal 
as to that claim.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 
Vet. App. 554 (1993).  That issue is now properly before the 
Board.  


REMAND

The Board notes that a letter dated in January 2002 from a 
private physician indicated that "it is as least as likely 
as not that [the veteran's] Coronary Artery Disease is the 
result of [service connected] malaria. . . ."  The basis for 
that opinion was not furnished.  Additional treatment records 
relevant to the claim may also be available from that source.  

The Board also notes that at his hearing before the 
undersigned the veteran has claimed that he has experienced a 
worsening of his disabilities relating to residuals of shell 
fragment wound of the right arm and left wrist and PTSD 
symptoms since his last examination.  Moreover, VA medical 
records show that the veteran was found to meet the criteria 
for diagnoses of PTSD; however, VA examinations do not 
support such findings.  Under the circumstances, current 
examinations would be beneficial. 

The veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2002). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  After securing any necessary release, 
the RO should obtain any records (not 
already in the claims folder) pertaining 
to the claims on appeal from the 
physician who authored the January 23, 
2002 opinion letter concerning a 
relationship between coronary artery 
disease and malaria.  That physician 
should also be requested to furnish the 
basis for his opinion in the aforesaid 
opinion letter.

If the search for such records have 
negative results, documentation to that 
effect should be placed in the claim 
file.

2.  The veteran should be afforded a VA 
medical examination to ascertain the 
current nature and extent of his 
residuals of shell fragment wound of the 
right arm and left wrist.  The 
examination should include range of 
motion studies, as well as any other 
tests that are deemed appropriate.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completing the requested examination 
report.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  A complete 
rationale for all opinions expressed must 
be provided.

3.  The veteran should be afforded a VA 
PTSD examination to determine whether it 
is as likely as not that the veteran 
meets the criteria for a diagnosis of 
PTSD.  The examiner should review the 
veteran's claims file including his WWII 
service as a Marine in the Pacific 
Theater, his service-connected shell 
fragment wounds, his Purple Heart medal 
as well as VA mental health treatment 
records.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

5.  Thereafter, after undertaking any 
additional development deemed necessary, 
the RO should readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with the 
duty to assist.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



